UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MAlA FALCONI-SACHS                                    )
                                                      )
              Plaintiff,                              )
                                                      )
                  v.                                  )   Civil Case No. 12-1356 (RJL)
                                                      )
LPF SENATE SQUARE, LLC, et. al.                       )
                                                      )
                                                      )
              Defendant,                              )
                                                      )


                               MEMORANDJ:f;;;;;,JON
                               (August   zj,   2013) [Dkt. #21]


       On January 29, 2013, I granted plaintiffMaia Falconi-Sachs' Motion to Remand

this case to Superior Court for the District of Columbia ("Superior Court"). See Jan. 29,

2013 Mem. Order [Dkt #20]. Plaintiff now moves this Court pursuant to 28 U.S.C. §

1447(c) to order defendants to pay reasonable attorney's fees incurred by plaintiffs as a

result of defendants' removal of this case to federal court. See Pl.'s Mot. for Attorney's

Fees [Dkt. #21]. Upon consideration ofthe parties' pleadings and the entire record

herein, the Court GRANTS plaintiffs Motion for Attorney's Fees. Determination of

what amount should be awarded shall be referred to Magistrate Judge John M. Facciola

pursuant to Local Rule 72.2.
                                      BACKGROUND

         On June 27, 2012, plaintiff filed a complaint in Superior Court against defendants,

LPF Senate Square, LLC and Bozzuto Management Company, LLC, making claims

which arise out of her residence at the Senate Square Apartment community in

Washington, District of Columbia. 1 Plaintiffs complaint sought compensatory damages,

statutory damages, punitive damages, declaratory relief, injunctive relief, and reasonable

attorney's fees and court costs, but explicitly disclaimed damages of any type beyond

$74,999. See Compl. [Dkt. #4-3],     ~~   39, 153, 160, 171, 181, 188, 196,202. On August

16, 2012, defendants removed the case to this Court. See Notice of Removal [Dkt. #1].

On August 23, 2012, Defendants filed a Motion to Dismiss based on Federal Rules of

Civil Procedure 12(b)(l) and 12(b)(6). See Def.'s Mot. to Dismiss [Dkt. #4]. On

January 29, I granted plaintiffs Motion to Remand and denied defendant's Motion to

Dismiss as moot. See Jan. 29, 2013 Mem. Order.

                                STANDARD OF REVIEW

         Courts have discretion under 28 U.S.C. § 1447(c) to award attorney's fees incurred

as a result of improper removal. Such an award is proper where the removing party

lacked "an objectively reasonable basis" for seeking removal. See Knop v. Mackall, 645

F. 3d. 381, 382 (D.C. Cir. 2011). The removing party bears the burden of proof in

removal actions, see Hood v. F. Hoffman-La Roche, Ltd., 639 F. Supp. 2d 25, 28 (D.D.C.



1   Senate Square is owned by LPF and managed by Bozzuto

                                               2
2009), and must overcome the strong presumption that a case brought in state court does

not meet the amount-in-controversy requirement for federal diversity jurisdiction, see St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 290 (1938). Doubts regarding

the existence of subject-matter jurisdiction are resolved in favor of remand. See District

ofColumbia v. 2626 Naylor Road, S.E. Wash., D.C. 20020, 763 F. Supp. 2d 5, 7 (D.D.C.

2011 ).

                                         ANALYSIS

          The defendants here lacked an objectively reasonable basis for seeking removal of

this case to federal court. Plaintiffs cause of action clearly does not meet the

amount-in-controversy requirement for federal diversity jurisdiction. The complaint

explicitly disclaimed damages of any type over $74,999. See Compl.      ~   39. Pursuing

removal in the face of this disclaimer was objectively unreasonable. Put simply, the

non-removability of the case should have been obvious to defendants.

          28 U.S.C. § 1447(c) provides for payment of"just costs" and any expenses and

fees "incurred as a result of the removal." A fee award is the just result in this case and

will serve Congress' intent to deter the improper removal of cases. See Martin v.

Franklin Capital Corp., 546 U.S. 132, 140 (2005). Defendants' removal of this case was

a waste oftime, money, and judicial resources. It delayed the resolution of this case by

more than five months. Plaintiffs counsel not only had to prepare a Motion to Remand,

billing 24.52 hours on this task, but also spent 31.81 hours briefing defendants' Motion to


                                              3
Dismiss and 12.37 hours briefing plaintiffs fee petition. See Mot. for Attorney's Fees,

n. 10. I will refer to Magistrate Judge John M. Facciola the determination of a

reasonable fee award under the circumstances presented by this case.

                                      CONCLUSION

        Upon consideration of the parties' pleadings and the entire record herein, the Court

GRANTS plaintiffs Motion for Attorney's Fees. Determination of what amount should

be awarded shall be referred to Magistrate Judge John M. Facciola pursuant to Local Rule

72.2.




                                             4